DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over RAWLINSON (US 9,428,118 B1) in view of KUHN (US 2014/0043269 A1) and further in view of COONAHAN (US 2018/0121080 A1).

Regarding Claim 1, RAWLINSON teaches a vehicle table device comprising:… a housing that is accommodated inside the dashboard and has an open front surface; (“FIG. 1 shows the workstation in an initial stage of extending out of a slot within dash 105” Col. 4:7-8. “Various coupling means can be interposed between the workstation and the internal structure of the dashboard, these coupling means allowing the workstation to smoothly deploy when needed, and then be easily placed into the storage position within the dash when not needed” Col. 6:1-5. See Figures 1-3, which show a dashboard with a housing for stowing a workstation, i.e. a vehicle table device. The dashboard has an open front surface for allowing the user to pull out the workstation.)
a table that is accommodated in the housing and is selectively extracted from or retracted into the front surface of the housing; (“In at least one embodiment of the workstation, the end portion section of desktop portion 101 includes a lip 113, this lip preventing a laptop or papers or other objects from sliding off of the edge of the desktop.” Col. 4:41-44. “The procedures for deploying the workstation when needed, and then repositioning the workstation back into the dash when it is no longer needed, can be performed manually or using an electro-mechanical or hydraulic positioning system.” Col. 6:21-25. See Figures 1-3, which illustrate the extraction of a workstation including a desktop table from the housing within the dashboard of the vehicle. The embodiment of Figure 9 includes only the table and not the screen portion of the workstation.)
an operation member that is disposed between a bottom surface of the housing and the table and configured to extract or retract the table from or into the housing; (“Exemplary coupling means include multi-link assemblies (e.g., a scissor linkage) and linkage assemblies that utilize telescopic links. In the preferred embodiment the coupling means includes a pair of guide tracks 117 with one guide track subassembly mounted on either edge of the workstation.” Col. 6:6-10. “when the workstation is stored (FIG. 11A) a spring assembly 1101 applies force on the rear portion of the workstation, or on a portion of the guide track assembly 117. A latch assembly 1103 keeps the workstation stored within dash 105. When a user wishes to use the workstation, she releases latch 1103, thereby allowing the force of the spring assembly 1101 to deploy the workstation (FIG. 11B).” Col. 6:26-37. See Figure 11B, which indicates operation members 117 (guide rails) and 1101 between the housing and the table for extracting or retracting the table from or into the housing.)
RAWLINSON does not teach a monitor that is coupled to a dashboard and configured to reciprocate between a passenger seat side region on the dashboard and a center region of the dashboard… and a controller configured to activate or deactivate a virtual keyboard on an upper surface of the extracted table.
However, KUHN, which is directed to a display within a vehicle, teaches a monitor that is coupled to a dashboard and configured to reciprocate between a passenger seat side region on the dashboard and a center region of the dashboard (“A mounting support 14 for a mobile operating device 4, i.e., a device whose position is variable, is situated in a region that extends from the center console of vehicle 1 at the instrument panel to the outer edge of the seating position of the passenger. Mobile operating device 4 includes a second display area 5, which is provided with a touch-sensitive surface 6.” Paragraph 0025. See Figure 2, which shows the monitor 4 at the center region of the dashboard near the driver and Figure 4 (mislabeled Fig. 2; sheet 4), which shows the monitor 4 at the passenger seat side region.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle with the extractable and retractable table taught by RAWLINSON by incorporating the monitor that is movable between a driver and passenger taught by KUHN. Since both references are similarly directed to modifying the features of a vehicle dashboard, the combination would have yielded predictable results. As taught by KUHN (Paragraph 5), “It should be noted here that certain functions are intended solely for the passenger. The driver may not execute these functions because they would distract him during driving.” It therefore would have been obvious to one of ordinary skill in the art to enable a display to be brought closer to a passenger to allow the passenger to use certain functions not intended for the driver of the vehicle.
Furthermore, COONAHAN, which is directed to a keyboard projected onto a table extracted from a mounted display, teaches a controller configured to activate or deactivate a virtual keyboard on an upper surface of the extracted table. (“In the example of FIG. 7B, the accessory 730 is a keyboard tray and the virtual keyboard 750 is projected on the tray. The accessory 730 can be coupled to a projection element 740 which, can for example, comprise a laser projection virtual keyboard 750 which can detect whether fingers of a user “activate” various projected keys. The projection element 740 can include one or more mounts that allow the accessory 730 to be selectively moved to stow the keyboard tray 730 (as in FIG. 7A) and in additionally in various positions for use (as in FIG. 7B)” Paragraph 0045. See Figures 7A-7B, which show the projection of a virtual keyboard on an upper surface of a table that is extracted from a mounting structure.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the extractable table from a vehicle dashboard taught by RAWLINSON by incorporating the projection of a virtual keyboard onto the table when it is in an extracted position as taught by COONAHAN. While not in a vehicle environment, COONAHAN similarly teaches an apparatus for extracting and stowing a table for use with a display device. It would have been obvious to one of ordinary skill in the art to include such functionality for a passenger of a vehicle in view of RAWLINSON, which also teaches providing an integrated keyboard (Fig. 6). As taught by RAWLINSON (Col. 1:33-34), this would further the goal of allowing a person to “comfortably and ergonomically work while riding in a vehicle”.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over RAWLINSON (US 9,428,118 B1) in view of KUHN (US 2014/0043269 A1) and further in view of COONAHAN (US 2018/0121080 A1) and KOENIG (US 2015/0169219 A1).

Regarding Claim 2, RAWLINSON in view of KUHN and COONAHAN teaches all the limitations of claim 1, on which claim 2 depends.
RAWLINSON in view of KUHN and COONAHAN further teaches activating or deactivating the virtual keyboard on the table, when the table is extracted from the housing (COONAHAN, “Once the position change has been detected as changing from the first position to the second position, the projection element 740 can project a virtual keyboard 750 onto the accessory 730.” Paragraphs 0045-47. See Figure 7B, which shows a virtual keyboard projected onto a table after the table is extracted from the housing.)
and the monitor is located on the passenger seat side. (KUHN, “The first function group includes of all of the functions that may be executed both by the driver and the passenger. The second function group includes the functions that may be executed only by the passenger, but not the driver... If position-detection device 17 has detected that mobile operating device 4, i.e., its receiving device 15, is in the second position, only control commands of the second function group are able to be generated…  if mobile operating device 4 is in the second position for the passenger of vehicle 1, all functions that are assigned to display element 19-4 are able to be executed” Paragraphs 0037-38. When a monitor is determined to be on a passenger seat side, functions that are allowed to be accessed by a passenger of the vehicle are enabled. These functions are blocked when the monitor is determined to be in a first position next to the driver.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for the virtual keyboard to be projected only when 1) the table is extracted (taught by COONAHAN) and 2) a monitor is positioned next to the passenger (taught by KUHN). As taught by KUHN (Paragraph 5), “It should be noted here that certain functions are intended solely for the passenger. The driver may not execute these functions because they would distract him during driving.” It therefore would have been obvious to one of ordinary skill in the art to enable a display to be brought closer to a passenger to allow the passenger to use a virtual keyboard intended for use by the passenger.
RAWLINSON in view of KUHN and COONAHAN does not teach wherein the controller activates, on the table, a virtual keyboard on/off button for activating or deactivating the virtual keyboard on the table.
However, KOENIG, which is directed to a virtual keyboard toggle button that is disabled or enabled by a user, teaches wherein the controller activates… a virtual keyboard on/off button. (“the keyboard UI may be invoked by a user action on the invocation UI 306. A user action such as tap action on the invocation UI 306 may initiate execution of operation(s) to invoke the keyboard UI” Paragraph 0030. “In response to activation of the lock UI 304 by touch action such as a swipe action 308, the unlocked status of the keyboard UI may be changed to a locked status… The lock UI 304 and the invocation UI 306 may be replaced by invocation indicator and an unlock UI in response to activation of the lock status.” Paragraph 0032. A user can invoke a keyboard UI with a toggle on/off button 306. However, responsive to an input, the toggle button is unlocked (activated) or locked (deactivated).)
The combination of KOENIG with RAWLINSON and COONAHAN therefore teaches wherein the controller activates, on the table, a virtual keyboard on/off button for activating or deactivating the virtual keyboard on the table. It would have been obvious for the button to be located on the table device rather than a display device.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the activation of a virtual keyboard within a passenger side of a vehicle responsive to certain conditions taught by RAWLINSON in view of KUHN and COONAHAN by further activating an on/off button for the keyboard that can be enabled and disabled responsive to an input as taught by KOENIG. Such an implementation would amount to the unlock input condition (activation) of the on/off button corresponding to the conditions taught by KUHN and COONAHAN (i.e. a position of a monitor and a position of a table). This would improve the user experience by preventing unintentional activation of the keyboard, as taught by KOENIG (Paragraphs 4, 34), and further grant the user the flexibility to turn the virtual keyboard on and off when appropriate for the environment.

Regarding Claim 3, RAWLINSON in view of KUHN, COONAHAN, and KOENIG further teaches wherein the controller activates the virtual keyboard on the table when the table is extracted from the housing (COONAHAN, Paragraphs 45-47, Fig. 7B)
and the virtual keyboard on/off button is touched (KOENIG, “the keyboard UI may be invoked by a user action on the invocation UI 306. A user action such as tap action on the invocation UI 306 may initiate execution of operation(s) to invoke the keyboard UI” Paragraph 0030.)
in a state in which the monitor is located on the passenger seat side. (KUHN, Paragraphs 37-38, Fig. 4)
The combined teachings of KOENIG with COONAHAN and KUHN therefore suggests to one of ordinary skill in the art before the effective filing date of the invention the activation of a virtual keyboard when three conditions are met: 1) a table is in an extracted position, 2) a monitor is positioned in a region of a vehicle passenger, and 3) an on/off toggle button is touched.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over COONAHAN (US 2018/0121080 A1) in view of RAWLINSON (US 9,428,118 B1) and further in view of KUHN (US 2014/0043269 A1).

Regarding Claim 4, COONAHAN teaches a method of controlling a virtual keyboard of a… table device, the method comprising: determining a state of a table accommodated inside a housing by a controller; (“The projection element 740 can include or otherwise be associated with a position sensor 744 (represented in dashed lines) that can detect when the accessory is moved from a first position (e.g., stowed position, etc.) to a second position (e.g., non-stowed position to enable use, etc.). This detected movement can be lateral, angular, or a combination of both. The dashed lines for position sensor 744 indicate that the position sensor can 744, in some variations, be a component internal to the projection element 740 (i.e., enclosed within a main housing of the projection element 740).” Paragraph 0046. See Figure 7A, which shows a table device 730, which is stored inside a housing of a projection element. A position sensor determines the state of the table.)
…when, in the determining of the state of the table, the table is determined to be extracted from the housing; and activating a virtual keyboard on the table by the controller (“Once the position change has been detected as changing from the first position to the second position, the projection element 740 can project a virtual keyboard 750 onto the accessory 730.” Paragraphs 0045-47. See Figure 7B, which shows a virtual keyboard projected onto a table after the table is extracted from the housing.)
COONAHAN does not teach that the table device is in a vehicle, and while it teaches the table device being stowed inside a housing, it does not explicitly teach that it is stowed in a housing within a vehicle.
COONAHAN does not teach determining a position of a monitor by the controller… when, in the determining of the position of the monitor, the monitor is determined to be located on a passenger seat side.
However, RAWLINSON, which is directed to a vehicle with a housing for stowing and extracting a table device, teaches the table device within a housing of a vehicle dashboard. (“FIG. 1 shows the workstation in an initial stage of extending out of a slot within dash 105” Col. 4:7-8. “Various coupling means can be interposed between the workstation and the internal structure of the dashboard, these coupling means allowing the workstation to smoothly deploy when needed, and then be easily placed into the storage position within the dash when not needed” Col. 6:1-5. See Figures 1-3, which show a dashboard with a housing for stowing a workstation, i.e. a vehicle table device. The dashboard has an open front surface for allowing the user to pull out the table.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the projection of a virtual keyboard onto the table when it is in an extracted position from a housing taught by COONAHAN into a vehicle housing as taught by RAWLINSON. While not in a vehicle environment, COONAHAN similarly teaches an apparatus for extracting and stowing a table for use with a display device. It would have been obvious to one of ordinary skill in the art to include such functionality for a passenger of a vehicle in view of RAWLINSON, which also teaches providing an integrated keyboard (Fig. 6). As taught by RAWLINSON (Col. 1:33-34), this would further the goal of allowing a person to “comfortably and ergonomically work while riding in a vehicle”.
Furthermore, KUHN, which is directed to a movable display device within a vehicle, teaches determining a position of a monitor by the controller… when, in the determining of the position of the monitor, the monitor is determined to be located on a passenger seat side. (“The first function group includes of all of the functions that may be executed both by the driver and the passenger. The second function group includes the functions that may be executed only by the passenger, but not the driver... If position-detection device 17 has detected that mobile operating device 4, i.e., its receiving device 15, is in the second position, only control commands of the second function group are able to be generated…  if mobile operating device 4 is in the second position for the passenger of vehicle 1, all functions that are assigned to display element 19-4 are able to be executed” Paragraphs 0037-38. When a monitor is determined to be on a passenger seat side, functions that are allowed to be accessed by a passenger of the vehicle are enabled. These functions are blocked when the monitor is determined to be in a first position next to the driver.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the projection of a keyboard on an extracted table within a passenger side of a vehicle taught by COONAHAN in view of RAWLINSON by incorporating the monitor that is movable between a driver and passenger and enabling functions (i.e. a virtual keyboard) when it is detected that the monitor is on the side of the passenger as taught by KUHN. Since KUHN is directed to modifying the features of a vehicle dashboard, the combination would have yielded predictable results. As taught by KUHN (Paragraph 5), “It should be noted here that certain functions are intended solely for the passenger. The driver may not execute these functions because they would distract him during driving.” It therefore would have been obvious to one of ordinary skill in the art to enable a display to be brought closer to a passenger to allow the passenger to use a virtual keyboard intended for use by the passenger.

Regarding Claim 5, COONAHAN in view of RAWLINSON and KUHN further teaches wherein the determining of the state of the table includes determining whether the table is retracted into or extracted from the housing. (COONAHAN, “The projection element 740 can include or otherwise be associated with a position sensor 744 (represented in dashed lines) that can detect when the accessory is moved from a first position (e.g., stowed position, etc.) to a second position (e.g., non-stowed position to enable use, etc.).” Paragraph 0046. Fig. 7A, shows the table retracted into the housing, while Fig. 7B shows the table extracted from the housing.)

Regarding Claim 6, COONAHAN in view of RAWLINSON and KUHN further teaches wherein the determining of the position of the monitor includes determining whether or not the monitor is located between a driver seat side and the passenger seat side on a dashboard or in a passenger seat side region. (KUHN, “Control unit 7 now is configured such that only control commands of the first function group can be generated if position-detection device 17 has detected that mobile operating device 4, i.e., receiving device 15 for mobile operating device 4, is in the first position. If position-detection device 17 has detected that mobile operating device 4, i.e., its receiving device 15, is in the second position, only control commands of the second function group are able to be generated.” Paragraph 0037. See Paragraph 0025, which discusses that the first position is a center region between the driver and passenger, while the second position is at the side of the passenger.)

Claims 7-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over COONAHAN (US 2018/0121080 A1) in view of RAWLINSON (US 9,428,118 B1) and further in view of KUHN (US 2014/0043269 A1) and KOENIG (US 2015/0169219 A1).

Regarding Claim 7, COONAHAN in view of RAWLINSON and KUHN teaches all the limitations of claim 4, on which claim 7 depends.
COONAHAN in view of RAWLINSON and KUHN further teaches activating of the virtual keyboard on the table… and deactivating the virtual keyboard on the table (Paragraphs 44-47. Fig. 7A shows the keyboard deactivated, while Figure 7B shows the keyboard activated.)
COONAHAN in view of RAWLINSON and KUHN does not teach the activating of the virtual keyboard on the table includes activating a virtual keyboard on/off button on the table by the controller; determining whether or not the virtual keyboard on/off button is touched; and that the keyboard is deactivated when, in the determining of whether or not the virtual keyboard on/off button is touched, the virtual keyboard on/off button is determined to be touched.
However, KOENIG, which is directed to a virtual keyboard toggle button that is disabled or enabled by a user, teaches activating a virtual keyboard on/off button on the table by the controller; (“In response to activation of the lock UI 304 by touch action such as a swipe action 308, the unlocked status of the keyboard UI may be changed to a locked status… The lock UI 304 and the invocation UI 306 may be replaced by invocation indicator and an unlock UI in response to activation of the lock status.” Paragraph 0032. A user can invoke a keyboard UI with a toggle on/off button 306. However, responsive to an input, the toggle button is unlocked (activated) or locked (deactivated). In view of COONAHAN and RAWLINSON, it would have been obvious for the button to be located on the table device rather than a display device.)
determining whether or not the virtual keyboard on/off button is touched; and that the keyboard is deactivated when, in the determining of whether or not the virtual keyboard on/off button is touched, the virtual keyboard on/off button is determined to be touched. (“A touch action such as a tap action 208 may activate the dismissal UI 206. In response to detecting the tap action 208, the touch-based device may execute operations to dismiss the keyboard UI 204… The operations may include hiding the keyboard UI 204, deactivating the keyboard UI 204, removing the keyboard UI 204,” Paragraphs 0027-28.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the activation of a virtual keyboard within a passenger side of a vehicle responsive to certain conditions taught by COONAHAN in view of RAWLINSON and KUHN by further activating an on/off button for the keyboard that can be enabled and disabled responsive to an input as taught by KOENIG. Such an implementation would amount to the unlock input condition (activation) of the on/off button corresponding to the conditions taught by KUHN and COONAHAN (i.e. a position of a monitor and a position of a table). This would improve the user experience by preventing unintentional activation of the keyboard, as taught by KOENIG (Paragraphs 4, 34), and further grant the user the flexibility to turn the virtual keyboard on and off when appropriate for the environment.

Regarding Claim 8, COONAHAN in view of RAWLINSON, KUHN, and KOENIG further teaches wherein the determining of whether or not the virtual keyboard on/off button is touched includes determining whether to activate or deactivate the virtual keyboard on the table. (KOENIG, See Paragraph 27 and Figure 2, which shows the on/off button in a state that when touched would result in the virtual keyboard being deactivated and see Paragraph 30 and Figure 3, which shows the on/off button in a state that when touched would result in the virtual keyboard being activated. In view of COONAHAN, it would be obvious for a button to be provided that would result in turning on and off the projection of the virtual keyboard.)

Regarding Claim 9, COONAHAN in view of RAWLINSON and KUHN teaches all the limitations of claim 4, on which claim 9 depends.
COONAHAN in view of RAWLINSON and KUHN further teaches wherein the determining of the position of the monitor… when, in the determining of the position of the monitor, the monitor is determined to be located between the driver seat side and the passenger seat side. (KUHN, Paragraphs 0037-38 and Figure 2. When a monitor is determined to be on the side of the driver (i.e. a location between the driver sear side and the passenger seat side), functionality is disabled.)
includes deactivating the virtual keyboard… (COONAHAN, Paragraphs 44-47. Figure 7A shows the virtual keyboard being deactivated when the table is stowed.)
Since KUHN teaches deactivating functionality of a device based on a position of a monitor and COONAHAN teaches deactivating a virtual keyboard based on a position of a table extracted from a structure, it would have been obvious also deactivate the keyboard based on the position of the monitor given the combined teachings of the prior art. It would have been obvious to one of ordinary skill in the art to require the assessment of multiple conditions for the activation of a device to avoid distraction and ensure safety depending on the operating environment of the device.
While KUHN teaches deactivating functionality of a device based on the position of a monitor being on the driver’s side, KUHN does not teach deactivating a virtual keyboard on/off button by the controller. 
However, KOENIG, which is directed to a virtual keyboard toggle button that is disabled or enabled by a user, teaches deactivating a virtual keyboard on/off button by the controller. (“In response to activation of the lock UI 304 by touch action such as a swipe action 308, the unlocked status of the keyboard UI may be changed to a locked status… The lock UI 304 and the invocation UI 306 may be replaced by invocation indicator and an unlock UI in response to activation of the lock status.” Paragraph 0032. A user can invoke a keyboard UI with a toggle on/off button 306. However, responsive to an input, the toggle button is unlocked (activated) or locked (deactivated). In view of COONAHAN and RAWLINSON, it would have been obvious for the button to be located on the table device rather than a display device.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the activation of a virtual keyboard within a passenger side of a vehicle responsive to certain conditions taught by COONAHAN in view of RAWLINSON and KUHN by further activating an on/off button for the keyboard that can be enabled and disabled responsive to an input as taught by KOENIG. Such an implementation would amount to the unlock input condition (activation) of the on/off button corresponding to the conditions taught by KUHN and COONAHAN (i.e. a position of a monitor and a position of a table). This would improve the user experience by preventing unintentional activation of the keyboard, as taught by KOENIG (Paragraphs 4, 34), and further grant the user the flexibility to turn the virtual keyboard on and off when appropriate for the environment.

Regarding Claim 12, COONAHAN teaches a method of controlling a virtual keyboard of a… table device, the method comprising: determining a state of a table accommodated in a housing by a controller; (“The projection element 740 can include or otherwise be associated with a position sensor 744 (represented in dashed lines) that can detect when the accessory is moved from a first position (e.g., stowed position, etc.) to a second position (e.g., non-stowed position to enable use, etc.). This detected movement can be lateral, angular, or a combination of both. The dashed lines for position sensor 744 indicate that the position sensor can 744, in some variations, be a component internal to the projection element 740 (i.e., enclosed within a main housing of the projection element 740).” Paragraph 0046. See Figure 7A, which shows a table device 730, which is stored inside a housing of a projection element. A position sensor determines the state of the table.)
…when, in the determining of the state of the table, the table is determined to be extracted from the housing; …and activating a virtual keyboard on the table by controller (“Once the position change has been detected as changing from the first position to the second position, the projection element 740 can project a virtual keyboard 750 onto the accessory 730.” Paragraphs 0045-47. See Figure 7B, which shows a virtual keyboard projected onto a table after the table is extracted from the housing.)
COONAHAN does not teach that the table device is in a vehicle, and while it teaches the table device being stowed, it does not explicitly teach that it is stowed in a housing within a vehicle.
However, RAWLINSON, which is directed to a vehicle with a housing for stowing and extracting a table device, teaches the table device within a housing of a vehicle dashboard. (“FIG. 1 shows the workstation in an initial stage of extending out of a slot within dash 105” Col. 4:7-8. “Various coupling means can be interposed between the workstation and the internal structure of the dashboard, these coupling means allowing the workstation to smoothly deploy when needed, and then be easily placed into the storage position within the dash when not needed” Col. 6:1-5. See Figures 1-3, which show a dashboard with a housing for stowing a workstation, i.e. a vehicle table device. The dashboard has an open front surface for allowing the user to pull out the table.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the projection of a virtual keyboard onto the table when it is in an extracted position from a housing taught by COONAHAN into a vehicle housing as taught by RAWLINSON. While not in a vehicle environment, COONAHAN similarly teaches an apparatus for extracting and stowing a table for use with a display device. It would have been obvious to one of ordinary skill in the art to include such functionality for a passenger of a vehicle in view of RAWLINSON, which also teaches providing an integrated keyboard (Fig. 6). As taught by RAWLINSON (Col. 1:33-34), this would further the goal of allowing a person to “comfortably and ergonomically work while riding in a vehicle”.
COONAHAN in view of RAWLINSON does not teach determining a position of a monitor by the controller… activating a virtual keyboard on/off button on the table by the controller when, in the determining of the position of the monitor, the monitor is determined to be located on a passenger seat side; determining whether or not the virtual keyboard on/off button is touched by the controller… when, in the determining of whether or not the virtual keyboard on/off button is touched, the virtual keyboard on/off button is determined to be touched.
However, KUHN, which is directed to a movable display device within a vehicle, teaches determining a position of a monitor by the controller… when, in the determining of the position of the monitor, the monitor is determined to be located on a passenger seat side; (“The first function group includes of all of the functions that may be executed both by the driver and the passenger. The second function group includes the functions that may be executed only by the passenger, but not the driver... If position-detection device 17 has detected that mobile operating device 4, i.e., its receiving device 15, is in the second position, only control commands of the second function group are able to be generated…  if mobile operating device 4 is in the second position for the passenger of vehicle 1, all functions that are assigned to display element 19-4 are able to be executed” Paragraphs 0037-38. When a monitor is determined to be on a passenger seat side, functions that are allowed to be accessed by a passenger of the vehicle are enabled. These functions are blocked when the monitor is determined to be in a first position next to the driver.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the projection of a keyboard on an extracted table within a passenger side of a vehicle taught by COONAHAN in view of RAWLINSON by incorporating the monitor that is movable between a driver and passenger and enabling functions (i.e. a virtual keyboard) when it is detected that the monitor is on the side of the passenger as taught by KUHN. Since KUHN is directed to modifying the features of a vehicle dashboard, the combination would have yielded predictable results. As taught by KUHN (Paragraph 5), “It should be noted here that certain functions are intended solely for the passenger. The driver may not execute these functions because they would distract him during driving.” It therefore would have been obvious to one of ordinary skill in the art to enable a display to be brought closer to a passenger to allow the passenger to use a virtual keyboard intended for use by the passenger.
Furthermore, KOENIG, which is directed to a virtual keyboard toggle button that is disabled or enabled by a user, teaches activating a virtual keyboard on/off button on the table by the controller… (“In response to activation of the lock UI 304 by touch action such as a swipe action 308, the unlocked status of the keyboard UI may be changed to a locked status… The lock UI 304 and the invocation UI 306 may be replaced by invocation indicator and an unlock UI in response to activation of the lock status.” Paragraph 0032. A user can invoke a keyboard UI with a toggle on/off button 306. However, responsive to an input, the toggle button is unlocked (activated) or locked (deactivated). In view of COONAHAN and RAWLINSON, it would have been obvious for the button to be located on the table device rather than a display device.)
determining whether or not the virtual keyboard on/off button is touched by the controller… and activating a virtual keyboard when, in the determining of whether or not the virtual keyboard on/off button is touched, the virtual keyboard on/off button is determined to be touched. (“the keyboard UI may be invoked by a user action on the invocation UI 306. A user action such as tap action on the invocation UI 306 may initiate execution of operation(s) to invoke the keyboard UI” Paragraph 0030.)
The combined teachings of KOENIG with COONAHAN and KUHN therefore teaches activation of a virtual keyboard when three conditions are met: 1) a table is in an extracted position, 2) a monitor is positioned in a region of a vehicle passenger, and 3) an on/off toggle button is touched.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the activation of a virtual keyboard within a passenger side of a vehicle responsive to certain conditions taught by COONAHAN in view of RAWLINSON and KUHN by further activating an on/off button for the keyboard that can be enabled and disabled responsive to an input as taught by KOENIG. Such an implementation would amount to the unlock input condition (activation) of the on/off button corresponding to the conditions taught by KUHN and COONAHAN (i.e. a position of a monitor and a position of a table). This would improve the user experience by preventing unintentional activation of the keyboard, as taught by KOENIG (Paragraphs 4, 34), and further grant the user the flexibility to turn the virtual keyboard on and off when appropriate for the environment.

Regarding Claim 13, COONAHAN in view of RAWLINSON, KUHN, and KOENIG further teaches wherein the activating of the virtual keyboard on the table includes: determining the position of the monitor by the controller… when, in the determining of the position of the monitor, the monitor is determined to be located between a driver seat side and the passenger seat side; (KUHN, Paragraphs 0037-38 and Figure 2. When a monitor is determined to be on the side of the driver (i.e. a location between the driver sear side and the passenger seat side), certain functionality is disabled while other functionality is enabled.)
activating the virtual keyboard on/off button in an upper part of the table by the controller (KOENIG, “In response to activation of the lock UI 304 by touch action such as a swipe action 308, the unlocked status of the keyboard UI may be changed to a locked status… The lock UI 304 and the invocation UI 306 may be replaced by invocation indicator and an unlock UI in response to activation of the lock status.” Paragraph 0032. A user can invoke a keyboard UI with a toggle on/off button 306. However, responsive to an input, the toggle button is unlocked (activated) or locked (deactivated). In view of COONAHAN and RAWLINSON, it would have been obvious for the button to be located on the table device rather than a display device.)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art for the activation of the on/off button to be responsive to the monitor being on the driver side of the vehicle. Whether the button is activated on the driver side or the passenger side is one of two options for functionality that is enabled depending on the two positions of the monitor taught by KUHN.
Furthermore, it would have been an obvious design choice for the on/off button to be in an upper part of the table device or any part of the table device. RAWLINSON (Col. 5:15-20) also teaches integrating the table with keyboard buttons in a particular region to allow another region to be used for other functions (i.e. holding objects).
determining whether or not the virtual keyboard on/off button is touched; and deactivating the virtual keyboard and the virtual keyboard on/off button by the controller when, in the determining of whether or not the virtual keyboard on/off button is touched, the virtual keyboard on/off button is determined to be touched. (KOENIG, “A touch action such as a tap action 208 may activate the dismissal UI 206. In response to detecting the tap action 208, the touch-based device may execute operations to dismiss the keyboard UI 204… The operations may include hiding the keyboard UI 204, deactivating the keyboard UI 204, removing the keyboard UI 204,” Paragraphs 0027-28. A virtual keyboard is deactivated when an on/off button is touched. 
“As shown in the diagram 300, in response to a dismissal of the keyboard UI, a touch-based device may display a lock UI 304 and an invocation UI 306… the unlocked status of the keyboard UI allowing the user to invoke the keyboard UI may be changed by activating the lock UI 304. In response to activation of the lock UI 304 by touch action such as a swipe action 308, the unlocked status of the keyboard UI may be changed to a locked status. The lock status may prevent the user from invoking the keyboard UI.” Paragraphs 0030-32. In response to a virtual keyboard being deactivated, a lock UI is executed which results in the on/off button being deactivated, preventing the keyboard UI from being invoked. It would have been further obvious for the disabling of the on/off button to be responsive to the virtual keyboard being dismissed or deactivated by the user.)

Regarding Claim 14, COONAHAN in view of RAWLINSON, KUHN, and KOENIG further teaches wherein the activating of the virtual keyboard on the table further includes deactivating the virtual keyboard on/off button in the upper part of the table by the controller when, in the determining of whether or not the virtual keyboard is activated on the table, the virtual keyboard is determined to be deactivated on the table. (KOENIG, “As shown in the diagram 300, in response to a dismissal of the keyboard UI, a touch-based device may display a lock UI 304 and an invocation UI 306… the unlocked status of the keyboard UI allowing the user to invoke the keyboard UI may be changed by activating the lock UI 304. In response to activation of the lock UI 304 by touch action such as a swipe action 308, the unlocked status of the keyboard UI may be changed to a locked status. The lock status may prevent the user from invoking the keyboard UI.” Paragraphs 0030-32. In response to a virtual keyboard being deactivated, a lock UI is executed which results in the on/off button being deactivated, preventing the keyboard UI from being invoked.)
It would have been further obvious for the disabling of the on/off button to be responsive to the virtual keyboard being dismissed or deactivated. Furthermore, it would have been an obvious design choice for the on/off button to be in an upper part of the table device or any part of the table device. RAWLINSON (Col. 5:15-20) also teaches integrating the table with keyboard buttons in a particular region to allow another region to be used for other functions (i.e. holding objects).

Regarding Claim 15, COONAHAN in view of RAWLINSON, KUHN, and KOENIG further teaches wherein the determining of the position of the monitor includes deactivating the virtual keyboard and the virtual keyboard on/off button by the controller when, in the determining of the position of the monitor, the monitor is determined to be located between the driver seat side and the passenger seat side. (KUHN, Paragraphs 0037-38 and Figure 2. When a monitor is determined to be on the side of the driver (i.e. a location between the driver sear side and the passenger seat side), functionality is disabled. This is to prevent the driver from being distracted (KUHN, Paragraph 5).)
Since KUHN teaches deactivating functionality of a device based on a position of a monitor and COONAHAN teaches deactivating a virtual keyboard based on a position of a table extracted from a structure, it would have been obvious to also deactivate the keyboard based on the position of the monitor given the combined teachings of the prior art. It would have also been obvious for the position of the monitor to determine whether an on/off button is locked or unlocked in view of KOENIG. It would have been obvious to one of ordinary skill in the art to require the assessment of multiple conditions for the activation of a device or a UI to avoid distraction and ensure safety depending on the operating environment of the device.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over KUHN (US 2014/0043269 A1) in view of RAWLINSON (US 9,428,118 B1) and further in view of COONAHAN (US 2018/0121080 A1) and VALDES (US 2016/0274674 A1).

Regarding Claim 10, COONAHAN in view of RAWLINSON and KUHN teaches all the limitations of claim 4, on which claim 11 depends.
COONAHAN further teaches wherein the activating includes implementing the virtual keyboard on an upper surface of the table through an… ray of a projector. (“In the example of FIG. 7B, the accessory 730 is a keyboard tray and the virtual keyboard 750 is projected on the tray. The accessory 730 can be coupled to a projection element 740 which, can for example, comprise a laser projection virtual keyboard 750 which can detect whether fingers of a user “activate” various projected keys.” Paragraph 0045. See Figure 7B, which illustrates the virtual keyboard being projected onto the upper surface of the table.)
COONAHAN in view of RAWLINSON and KUHN does not explicitly teach that the projector is an infrared projector.
However, VALDES, which is similarly directed to a virtual keyboard activated on a stowed table that is extracted, teaches that the projector is an infrared projector. (“In accordance with at least one embodiment, the sensor 36 may be an optical sensor capable of detecting light of various wavelengths (e.g., infrared light). The light lamp 38 of the module 20 may be mounted on the back cover 58 and disposed below the sensor 36. The light lamp 38 may be configured to project light, such as infrared light. In accordance with at least one embodiment, the light lamp 38 may be arranged to project light onto the top surface 18 at slight angle when the module 20 is in the extended position (i.e., active, upright, or open).” Paragraph 0036. Also see Paragraph 0039, which discusses detecting user input using the infrared projector. See Figure 3B and 4, which show a projection element for projecting infrared light onto an extracted table.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the projected keyboard on a table within a vehicle taught by COONAHAN in view of RAWLINSON and KUHN by using an infrared projector as taught by VALDES. Since both references are similarly directed to the projection of a virtual keyboard, the combination would have yielded predictable results. Such an implementation would amount to a simple substitution of the type of projector being used. Furthermore, as suggested by VALDES (Paragraphs 6 and 39), use of an infrared projector would allow the user to enter various inputs that are recognized by a controller, allowing for easier use of entertainment devices within a vehicle environment.

Regarding Claim 11, COONAHAN in view of RAWLINSON and KUHN teaches all the limitations of claim 4, on which claim 11 depends.
COONAHAN in view of RAWLINSON and KUHN does not explicitly teach wherein an upper surface of the table is configured as a touch screen.
However, VALDES, which is similarly directed to a virtual keyboard activated on a stowed table that is extracted, teaches wherein an upper surface of the table is configured as a touch screen. (“In accordance with at least one embodiment, the module 20 may include capacitive sensors configured to detect user interaction with a capacitive touch screen. Thus, in some examples, the top surface 18 may include a capacitive touch screen (not shown) arranged as part of the integrated keyboard tray 12. In some examples, the module 20 and a lower portion of the capacitive touch screen may be disposed below the top surface 18 within the cavity 22. An upper portion of the capacitive touch screen may be more or less coplanar with the top surface 18. In this manner, the top surface 18 may retain its functional characteristics of supporting food trays and the like, while provided the enhanced interactive capabilities of user interaction with the capacitive touch screen.” Paragraph 0041.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the extractable table and activation of a keyboard on the table taught by COONAHAN in view of RAWLINSON and KUHN by using a touch screen keyboard instead of a projector as taught by VALDES. Since both references are similarly directed to virtual keyboards within a vehicle environment, the combination would have yielded predictable results. Such a combination would amount to a simple substitution of the type of keyboard being activated. Furthermore, as taught by VALDES (Paragraph 41), other functionality of the table would still be retained while providing the keyboard functionality to the user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tsu (US 2011/0242054 A1) teaches a touch sensitive projector image projected onto a surface including an on/off button. (Figs. 1B, 2A, ¶ 24)
Han (US 2012/0162889 A1) teaches enabling and disabling features of a device based on the orientation of physical components of the device. (Fig. 3B)
Wu (US 2012/0287050 A1) teaches projecting a keyboard onto a steering wheel within a vehicle. (¶ 4, Fig. 3)
Vidal (US 2013/0106586 A1) teaches enabling and disabling physical buttons on a device based on the operational mode of the device. (Abstract)
Clements (US 2014/0263511 A1) teaches a display device which slides between the driver and passenger of a vehicle. (Abstract, Fig. 1)
Clements (US 2016/0068113 A1) is another embodiment of a sliding display between a driver and passenger of a vehicle. (Abstract)
Kehoe (US 2016/0306438 A1) teaches an on/off key for activating a virtual keyboard based on a connection of a tablet to a physical accessory. (¶ 72, 83, Figs. 3A-3B)
Shih (US 2017/0090645 A1) teaches display of a projected keyboard on a table responsive to a storable device being opened to an appropriate angle. (¶ 20)
Harter (US 9,613,193 B1) teaches disabling a display to avoid accidental touch and not enabling the display until a button is pressed for a certain period. (Abstract, Fig. 4)
Nash (US 2017/0253191 A1) teaches a steering wheel apparatus that opens to project a virtual keyboard. (¶ 4, Fig. 3)
Bouaziz (US 2018/0314420 A1) teaches displaying a virtual keyboard on a display within a vehicle only when an approach from the passenger seat occupant is detected. (Abstract)
Nagatomi (US 2019/0248263 A1) teaches a table stowed in a vehicle and disabling or enabling vehicle operations based on the table being opened. (Abstract, Fig. 11)
Lorenz (US 2020/0401292 A1) teaches disabling or enabling virtual buttons on a device based on a mode of operation of the device. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173